COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         In the Interest of K. L. W., A Child

Appellate case number:       01-18-00485-CV

Trial court case number:     2017-02559J

Trial court:                 314th District Court of Harris County

      The en banc Court voted unanimously to deny the pro se appellants’ motions for en
banc reconsideration of this Court’s December 5, 2018 Memorandum Opinion and
Judgment.
       Appellants’ motion for en banc reconsideration is denied.

       It is so ORDERED.

Judge’s signature:     /s/ Laura Carter Higley
                       X Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey.

Date: December 20, 2018